DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-19 are pending in the application.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 6/28/2019. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
Paragraph [0042] contains a misprint: “…term “artificial intelligent (AL)” refers…” which should be “…term “artificial intelligent (AI)” refers…”
Appropriate correction is required.
Claim Objections
Claims are objected to because of the following informalities: 
Claim 3: “the passenger” lacking antecedent basis.
Claim 12: “the passenger” lacking antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-21570 A (Sagayama) in light of "Development of an escalator riding robot: experiment of riding on an up escalator" (NPL-Hirota) and further in light of US Pub 2020/0039754 (Vuorenala). 
As for claim 1, Sagayama teaches a method for entering a mobile robot into a moving walkway (See [0005]. The use of an escalator is mentioned in [0048]. The applicant has mentioned an escalator as being a version of a moving walkway in the specification in paragraph [0040]) comprising
setting a movement path including the moving walkway ("In the present embodiment, an example in which an elevator is used when moving a floor in a building is shown, but other configurations can also be adopted. For example, a configuration using an escalator may be used." [0048] An escalator is a type of a moving walkway.  See [0046] for the generation of the target route for the robot);
recognizing that the mobile robot enters the moving walkway included in the movement path (An escalator can be used as the mechanism by which the robot moves from floor to floor and it is incorporated in the path. See [0046]).
Sagayama does not specifically mention adjusting the speed of the robot or moving walkway. However, NPL-Hirota teaches adjusting at least one of a speed of the mobile robot and a speed of a step belt of the moving [walkway] (Figs. 10 and 11 show both the timing chart and the robot velocity used in mounting an escalator. The robot has set speeds and accelerations, but the timing of each period may vary, which is equivalent to adjusting the speed.[pg.1208]); and moving the mobile robot onto the step belt of the moving walkway based on the adjusted speed. (See Fig. 12)
It would have been obvious to one of ordinary skill in the art at the time of the application to have used the algorithm of NPL-Hirota to implement the robot travel of Sagayama.  The motivation would be to solve the problem of how to physically get a robot on to (and off) a moving walkway.  
Neither Sagayama nor NPL-Hirota discuss communication between the moving walkway and the robot.  (NPL-Hirota uses sensors on the robot to note the movement of the escalator) However, communication between the mobile robot and the moving walkway; ("The system may comprise a conveyor system 100 and a plurality of robots 150A, 1506 communicatively coupled to each other e.g. over a wireless communication network 130." [0029])
It would have been obvious to one of ordinary skill in the art at the time of the application to have used the communication system of Vuorenala to assist implementing the algorithm of NPL-Hirota. The motivation would be to provide a second set of data and allow for centralized control of the robot(s) and conveyors, which would, as applied to Sagayama, include a moving walkway.
As for claim 9, NPL-Hirota also teaches wherein the moving further includes adjusting an orientation of the mobile robot so that a movement direction of the mobile robot moved onto the step belt of the moving walkway is parallel to a movement direction of the step belt of the moving walkway. (The robot is constrained to do this on an escalator due to the size of a step. See Fig. 3 and explanation) 
As for claim 10, Sagayama teaches a mobile robot (Figs. 1-4 "As shown in FIGS. 1 to 4, the guidance robot 1 includes a moving body 2 that can move in the building." [0009]) comprising: [a] processor configured to set a movement path including the moving walkway, (Travel Control device 52 and the Destination setting unit 52b) to recognize that the mobile robot enters the moving walkway included in the movement path (an escalator can be used as the mechanism by which the robot moves from floor to floor and it is incorporated in the path. See [0046]).
Sagayama does not specifically mention adjusting the speed of the robot or moving walkway. However, NPL-Hirota teaches to adjust at least one of a speed of the mobile robot and a speed of a step belt of the moving [walkway] (Figs. 10 and 11 show both the timing chart and the robot velocity used in mounting an escalator. The robot has set speeds and accelerations, but the timing of each period may vary, which is equivalent to adjusting the speed.[pg.1208]); and to move the mobile robot onto the step belt of the moving walkway based on the adjusted speed. (See Fig. 12)

Sagayama, as modified by NPL-Hirota, does not teach communication between the moving walkway and the robot.  However, Vuorenala teaches a communication unit configured to communicate with a moving walkway; ("The system may comprise a conveyor system 100 and a plurality of robots 150A, 1506 communicatively coupled to each other e.g. over a wireless communication network 130." [0029]) It would have been obvious to one of ordinary skill in the art at the time of the application to have used the communication system of Vuorenala to assist in implementing the algorithm of NPL-Hirota. The motivation would be to provide a second set of data and allow for centralized control of the robot(s) and conveyors, which would, as applied to Sagayama, include a moving walkway.
As for claim 18, NPL-Hirota also teaches to adjust an orientation of the mobile robot so that a movement direction of the mobile robot moved onto the step belt of the moving walkway is parallel to a movement direction of the step belt of the moving walkway. (The robot is constrained to do this on an escalator due to the size of a step. See Fig. 3 and explanation) 
	As for claim 19, the claim is directed to a computer readable medium that comprises a computer program for performing the method of claim 1.  The cited portions of Sagayama, NPL-Hirota and Vuorenala used in the rejection of claim 1 teach where the respective steps are performed using one or more processors, which would require the computer readable medium of claim 19.  Therefore, claim 19 is rejected under the same rationale used for the rejection of claim 1.

Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sagayama as modified by NPL-Hirota and by Vuorenala as applied to claim 1, and in light of “Escalators and Moving Walkways” (NPL-DTE.)
As for claim 2, Sagayama, as modified by NPL-Hirota and by Vuorenala, does not specifically mention the use of a sensor on the moving walkway to recognize the robot.  However, NPL-DTE teaches recognizing that the mobile [individual] enters the moving walkway via a sensor provided on the moving walkway. ("This speed adjustment is accomplished with an intermittent drive that combines a sensor-based monitoring system with an adjustable-speed drive that regulates the frequency delivered to the motor. Three types of sensors are available: motion sensors, light barriers, or contact mats."  (Intermittent Drive section)
It would have been obvious for one of ordinary skill in the art to use the sensor detecting systems of NPL-DTE in the robot travel system of Sagayama. The motivation would be to provide the control system with information as to where the robot actually was. 
As for claim 3, NPL-DTE also teaches adjusting the at least one of the speed of the mobile robot and the speed of the step belt of the moving walkway based on whether or not the passenger is present on the moving walkway. ("Additional energy can be saved if escalators can reduce speed when passengers aren’t present and increase speed to normal levels as they approach..." (Intermittent Drive section).  The speed that the robot has to match depends on whether someone is present or not on the escalator.)
As for claim 4, NPL-DTE also teaches receiving information indicating whether or not the passenger is present on the moving walkway from the moving walkway; and determining whether or not the passenger is present on the moving walkway based on the received information. ("This speed adjustment is accomplished with an intermittent drive that combines a sensor-based monitoring system 
As for claim 5, NPL-Hirota also teaches wherein the adjusting includes adjusting the at least one of the speed of the mobile robot and the speed of the step belt of the moving  walkway so that the speed of the mobile robot and the speed of the step belt of the moving walkway match each other.  (“Initially, when the step is level with the floor, the velocity of the robot is accelerated to that of the escalator, and the robot rides on the step for 1.2 s. At the next level, the robot exits the escalator at the same speed." pg. 1208).
As for claim 6, NPL-Hirota also teaches wherein the adjusting includes adjusting the speed of the mobile robot so as to match the speed of the step belt of the moving walkway when the passenger is present on the moving walkway. (Since NPL-Hirota matches the robot speed with the step belt speed in all cases, the same evidence holds as for claim 5.) 
As for claim 8, NPL-Hirota also teaches wherein the adjusting includes adjusting the at least one of the speed of the mobile robot and the speed of the step belt of the moving walkway from a time when it is recognized that the mobile robot enters the moving walkway to a time when the mobile robot moves onto the step belt of the moving walkway. (Figs. 10 and 11 show both the timing chart and the robot velocity used in mounting an escalator. The robot has set speeds and accelerations, but the timing of each period may vary, which is equivalent to adjusting the speed. [pg.1208])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sagayama as modified by NPL-Hirota and by Vuorenala as applied to claim 10, and in light of US Pub 2019/0261131 (Keil et. al., hence Keil.)
As for claim 11, Sagayama, as modified by NPL-Hirota and by Vuorenala, does not specifically teach where the processor does the recognizing that the robot has crossed a barrier due to a sensor in wherein the processor [of the entity] is configured to recognize that the mobile [entity] enters the moving [area] via a sensor provided on the moving [area]. (Fig. 11, steps 1102-1104. See [0063]. Here, the mobile entity is a human carrying a communications device to which the information is sent if a geofence is crossed, but the problem of localization is the same.)

Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sagayama as modified by NPL-Hirota and by Vuorenala as applied to claim 10, and in light of NPL-DTE.
As for claim 12, Sagayama, as modified by NPL-Hirota and by Vuorenala, does not specifically mention adjusting either the robot speed or the speed of the moving walkway based on whether a passenger is present.  NPL-DTE also teaches adjusting the at least one of the speed of the mobile robot and the speed of the step belt of the moving walkway based on whether or not the passenger is present on the moving walkway. ("Additional energy can be saved if escalators can reduce speed when passengers aren’t present and increase speed to normal levels as they approach..." (Intermittent Drive section).  The speed that the robot has to match depends on whether someone is present or not on the escalator.) 
It would have been obvious for one of ordinary skill in the art to use the intermittent velocity systems of NPL-DTE in the robot travel system of Sagayama. The motivation, as mentioned by NPL-DTE (introductory section) would be to save energy.
As for claim 13, NPL-DTE also teaches to receive information indicating whether or not the passenger is present on the moving walkway from the moving walkway; and determining whether or not the passenger is present on the moving walkway based on the received information. ("This speed adjustment is accomplished with an intermittent drive that combines a sensor-based monitoring system 
As for claim 14, NPL-Hirota also teaches to adjust the at least one of the speed of the mobile robot and the speed of the step belt of the moving  walkway so that the speed of the mobile robot and the speed of the step belt of the moving walkway match each other.  (“Initially, when the step is level with the floor, the velocity of the robot is accelerated to that of the escalator, and the robot rides on the step for 1.2 s. At the next level, the robot exits the escalator at the same speed." pg. 1208).
As for claim 15, NPL-Hirota also teaches to adjust the speed of the mobile robot so as to match the speed of the step belt of the moving walkway when the passenger is present on the moving walkway. (Since NPL-Hirota matches the robot speed with the step belt speed in all cases, the same evidence holds as for claim 14.) 
As for claim 17, NPL-Hirota also teaches to adjust the at least one of the speed of the mobile robot and the speed of the step belt of the moving walkway from a time when it is recognized that the mobile robot enters the moving walkway to a time when the mobile robot moves onto the step belt of the moving walkway. (Figs. 10 and 11 show both the timing chart and the robot velocity used in mounting an escalator. The robot has set speeds and accelerations, but the timing of each period may vary, which is equivalent to adjusting the speed. [pg.1208])

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661